THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH IS TWO YEARS AFTER THE
LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE COMPANY
OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR SECURITY), ONLY (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR
(C) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, SUBJECT TO THE COMPANY'S RIGHT IN THEIR SOLE DISCRETION PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) TO REQUIRE THE DELIVERY
OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY
TO IT, AND IN EACH OF THE FOREGOING CASES, A CERTIFICATE OF TRANSFER IN THE FORM
APPEARING ON THE OTHER SIDE OF THIS SECURITY IS COMPLETED AND DELIVERED BY THE
TRANSFEROR TO IT. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER
AFTER THIS SECURITY CEASES TO BE A RESTRICTED SECURITY UNDER RULE 144 OF THE
SECURITIES ACT.

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.

Common Stock Purchase Warrant Agreement

Representing Right To Purchase Class A Common Shares, par value $0.08 per share,
of Central European Media Enterprises Ltd.

No. _

FOR VALUE RECEIVED, Central European Media Enterprises Ltd., a corporation
formed under the laws of Bermuda (the "Issuer"), hereby certifies that [Name of
Lender], or its registered assigns (the "Holder"), is entitled, subject to the
provisions of this Warrant, to purchase from the Issuer, at any time or from
time to time, subject to three (3) Business Days notice, during the Exercise
Period (as hereinafter defined), up to[Insert Number]  shares (as such number of
shares may be adjusted pursuant to Section 2 and/or 4.1 below, the "Warrant
Shares") of class A common shares of the Issuer, par value $0.08 per share (the
"Class A Common Stock"), at a price per share equal to the Exercise Price (as
hereinafter defined). This Warrant is issued to the Holder (together with such
other warrants as may be issued in exchange, transfer or replacement of this
Warrant, the "Warrants") and entitles the Holder to purchase the Warrant Shares.

Section 1. Definitions. Terms used herein have the following respective
meanings:

"Affiliate" shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling," "controlled by"
and "under common control with"), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

"Credit Agreement" shall mean the Senior Secured Credit Agreement, dated July
31, 2002, among CME Media Enterprise B.V., the Issuer, Central European Media
Enterprises N.V. and the Lenders and Agent named therein, as such shall be
amended or supplemented from time to time.

"Common Stock" shall mean and include collectively the Issuer's Class A Common
Stock and its class B common shares, par value $0.08 per share.

"Date of Issuance" shall have the meaning ascribed to such term in Section 9
hereof.

"Distributions" shall have the meaning ascribed to such term in Section 4.1(c)
hereof.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Exercise Period" shall mean the period of time beginning on the Date of
Issuance and ending at 5:00 p.m. (New York City time) on June 15, 2004 (subject
to any applicable law).

"Exercise Price" shall mean the average price of the shares on the
over-the-counter market on the 26 trading days prior to July 31, 2002, which,
for the avoidance of doubt is equal to $20.03 (as such Exercise Price may be
adjusted pursuant to Section 4.1 below).

"Existing Stockholders" shall mean (A) each beneficial holder of the Issuer's
class B common shares, per value $0.08 per share, on July 31, 2002, (B) family
members of any of the foregoing, (C) trusts, the only beneficiaries of which are
persons or entities described in clauses (A) and (B) above, and (D)
partnerships, corporations, or limited liability companies which are controlled
by the persons or entities described in clauses (A) and (B) above.

"Fair Market Value" shall mean, as of any date of determination, with respect to
any class of equity security of the Issuer (including any equity security
issuable upon exercise of any warrant (including the Warrants) or option to
acquire such equity security), (x) if there is a Qualified Public Market for
such class of equity security, the value determined pursuant to clause (i) or
(ii) below of this definition or (y) if there is no such Qualified Public
Market, the value determined pursuant to clause (iv) below of this definition:

(i) if such equity security is listed on a national securities exchange or
admitted to unlisted trading privileges on such an exchange, the average last
reported sale price of a share of such equity security over a 21-day period
prior to the date of determination or if no such sale is made on any such day,
the mean of the closing bid and asked prices for such day on such exchange; or

(ii) if such equity security is not so listed or admitted to unlisted trading
privileges, the average mean of the last bid and asked prices reported for a
share of such equity security over a 21-day period prior to the date of
determination (A) by the National Association of Securities Dealers Automatic
Quotation System or (B) if reports are unavailable under clause (A) above, by
the National Quotation Bureau Incorporated; or

(iii) if such equity security is to be sold in a publicly underwritten offering,
the price at which the securities are sold minus any actual underwriting
discount paid, or

(iv) if such equity security is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the Fair Market Value
for a share of such equity security shall be the Fair Market Value agreed to by
the Board of Directors of the Issuer and the Required Holders; provided,
however, if no such agreement is reached within thirty (30) days of the date on
which the event for which the Fair Market Value is required to be determined
occurs, then the "Fair Market Value" shall be determined as follows: the Issuer
and the Required Holders shall each designate promptly in a written notice to
the other its determination of the fair value of such property as of the
applicable reference date, and the fair value of such property as of the
applicable reference date shall then be determined by a nationally recognized
independent appraiser (the "Independent Financial Expert") selected by the
Required Holders from a group of three appraisers chosen by the Issuer and the
Required Holders assuming an arm's-length private sale between a willing buyer
and a willing seller, neither acting under compulsion. The determination by the
Independent Financial Expert of the Fair Market Value shall be final and binding
on the Issuer and all Holders. The costs and expenses of any such Independent
Financial Expert making such valuation shall be paid by the Issuer.

"Independent Financial Expert" shall have the meaning provided in the definition
of "Fair Market Value."

"Offering Price" shall have the meaning ascribed to such term in Section 4.1(b)
hereof.

"Person" shall mean an individual, a corporation, a partnership, an association,
a trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

"Qualified Public Market" shall mean, with respect to any class of Common Stock
or other equity securities of the Issuer, an active trading market on a national
securities exchange or over-the-counter market; provided that the aggregate
market value of all such publicly held Common Stock or other equity securities
of the Issuer is at least $10,000,000. A "Qualified Public Market" shall be
deemed to exist if the financial parameters set forth in the immediately
preceding sentence have been met for any class of Common Stock or such other
equity securities for a period of 21 consecutive days.

"Required Holders" shall mean any holder or holders holding at least 51% of the
outstanding warrants issued in connection with the Credit Agreement and warrant
shares issuable upon exercises of such warrants.

"Rights" shall have the meaning ascribed to such term in Section 4.1(b) hereof.

"Securities Act" shall mean the Securities Act of 1933, as amended.

"Warrant Shares" shall have the meaning ascribed to such term in the first
paragraph hereof.

"Warrants" shall have the meaning ascribed to such term in the first paragraph
hereof.

Section 2. Exercise of Warrant; Cancellations of Warrant. This Warrant may be
exercised in whole or in part, at any time or from time to time, during the
Exercise Period, by presentation and surrender hereof to the Issuer at its
principal office at the address set forth on the signature page hereof (or at
such other address as the Issuer may after the date hereof notify the Holder in
writing), or at the office of its transfer agent or warrant agent, if a warrant
agent is appointed, with the Purchase Form annexed hereto duly executed and
accompanied by either (at the option of the Holder) proper payment (i) in cash
or certified or bank check, (ii) by canceling a portion of the indebtedness owed
to the Holder under the Credit Agreement, (iii) by cancellation of a number of
Warrant Shares or (iv) a combination thereof, in each case in an amount equal to
the Exercise Price for the Warrant Shares for which this Warrant is being
exercised.

Upon receipt by the Issuer of this Warrant and such Purchase Form, together with
the Exercise Price for the Warrant Shares for which this Warrant is being
exercised, the Holder shall be deemed to be the holder of record of the number
of Warrant Shares specified in such Purchase Form, notwithstanding that the
transfer books of the Issuer shall then be closed or that certificates (if any)
representing the Warrant Shares shall not then be actually delivered to the
Holder. The Issuer shall pay any and all documentary stamp or similar issue
taxes payable in respect of the issue of the Warrant Shares. If this Warrant
should be exercised in part only, the Issuer shall, upon surrender of this
Warrant, execute and deliver a new Warrant evidencing the rights of the Holder
thereof to purchase the balance of the Warrant Shares issuable hereunder.

Section 3.1. Exchange, Transfer, Assignment or Loss of Warrant. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Issuer for other Warrants of different
denominations, entitling the Holder to purchase in the aggregate the same number
of Warrant Shares. The Holder of this Warrant shall be entitled, without
obtaining the consent of the Issuer, to transfer or assign its interest in (and
rights under) this Warrant in whole or in part to any Person or Persons, subject
to applicable law. Upon surrender of this Warrant to the Issuer, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Issuer shall, without charge, execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees named in such
instrument of assignment and, if the Holder's entire interest is not being
assigned, in the name of the Holder, and this Warrant shall promptly be
cancelled. This Warrant may be divided or combined with other Warrants that
carry the same rights upon presentation hereof at the office of the Issuer,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof. Upon receipt by
the Issuer of evidence satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
reasonably satisfactory indemnification, and upon surrender and cancellation of
this Warrant, if mutilated, the Issuer shall execute and deliver a new Warrant
of like tenor and date.

Section 3.2. Restrictions on Transfer. (a) Each certificate for any Warrant
Shares issued upon the exercise of this Warrant, and each stock certificate
issued upon the transfer of any such Warrant Shares (except as otherwise
permitted by this Section 3.2(a)), shall be stamped or otherwise imprinted with
a legend substantially in the form of the legend on the face of this Warrant.

Each Warrant Certificate issued in substitution for any Warrant Certificate
pursuant to Section 3.1 hereof and each Warrant Certificate issued upon the
transfer of any Warrant (except as otherwise permitted by this Section 3.2)
shall be stamped or otherwise imprinted with a legend substantially in the form
of the legend on the face of this Warrant.

(b) The restrictions imposed by this Section 3.2 upon the transferability of
Warrants and Warrant Shares shall apply as to this Warrant and any Warrant
Shares until (a) such securities shall have been effectively registered under
the Securities Act and disposed of in accordance with the registration statement
covering such securities, or (b) such time as, in the reasonable opinion of
counsel for the Holder thereof, such restrictions are not required in order to
comply with the Securities Act. Whenever such restrictions shall terminate as to
any Warrants or Warrant Shares, the holder thereof shall be entitled to receive
from the Issuer, without expense, new certificates of like tenor not bearing the
restrictive legends set forth in this Section 3.2.

Section 4.1. Adjustment of Number and Exercise Price of Warrant Shares. The
number of Warrant Shares purchasable pursuant hereto and the Exercise Price
thereof shall be subject to adjustment from time to time on and after the Date
of Issuance as hereinafter provided in this Section 4.1.

(a) In case the Issuer shall at any time after the Date of Issuance (i) declare
or pay a dividend in shares of Common Stock or make a distribution in shares of
Common Stock, (ii) subdivide its outstanding shares of Common Stock,
(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock or (iv) issue any shares of its capital stock or other
assets in a reclassification or reorganization of the Common Stock (including
any such reclassification in connection with a consolidation or merger in which
the Issuer is the continuing entity), (A) the securities purchasable pursuant
hereto shall be adjusted to the number of Warrant Shares and amount of any other
securities, cash or other property of the Issuer that the Holder would have
owned or have been entitled to receive and (B) the Exercise Price shall be
adjusted to as price the Holder would have paid or would have been required to
pay, in each case after the happening of any of the events described above, had
this Warrant been exercised immediately prior to the happening of such event or
any record date with respect thereto. An adjustment made pursuant to this
paragraph (a) shall become effective immediately after the effective date of
such event, retroactive to the record date, if any, for such event. Any Warrant
Shares purchasable as a result of such adjustment shall not be issued prior to
the effective date of such event.

(b) In case the Issuer shall issue shares of its Common Stock or issue rights,
options or warrants to subscribe for or purchase, or other securities
exchangeable for or convertible into, shares of its Common Stock (any such
rights, options, warrants or other securities being herein called "Rights")
(excluding (i) shares issued in a transaction covered by Section 4.1(a) hereof,
(ii) shares issued upon conversion, exercise, or exchange of Rights issued after
the date hereof (provided that appropriate adjustments were made hereunder upon
the issuance of such Rights), (iii) shares issued pursuant to Rights existing on
the Date of Issuance, (iv) the Warrants and any Warrant Shares issued on
exercise thereof, (v) any equity securities of the Issuer issued pursuant to
employee compensation or stock option plans, (vi) any equity securities issued
in connection with a bona fide acquisition, merger, combination or other similar
transaction or series of transactions with any Person other than an Affiliate
(provided that such transaction has been approved by a majority of the
independent members of the Issuer's Board of Directors) and (vii) any equity
securities issued in connection with a rights offering (provided that the
issuance price of the shares included in such rights offering shall not be more
than 5% below the averaged shares price of the Common Stock for the ten (10)
trading days prior to the announcement of such rights offering)) at an issuance,
subscription, offering, exercise or conversion price (the "Offering Price") per
share that is lower than the Fair Market Value on the date of such issuance or
grant, whether or not such Rights are immediately exercisable or convertible,
(A) the number of Warrant Shares shall be determined by multiplying the number
of Warrant Shares immediately prior to any adjustment in connection with such
issuance or grant by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding (exclusive of any treasury shares)
immediately prior to the date of issuance or grant of such shares of Common
Stock or Rights (assuming that all shares of Common Stock into which all
outstanding rights, options, warrants and convertible securities excluding the
Rights are exercisable or convertible are outstanding) plus the number of
additional shares of Common Stock issued and the number of shares of Common
Stock that would be issued upon exercise of the Rights, and the denominator of
which shall be the number of shares of Common Stock outstanding (exclusive of
any treasury shares) immediately prior to the date of issuance or grant of such
Common Stock or Rights (assuming that all shares of Common Stock into which all
outstanding rights, options, warrants and convertible securities excluding the
Rights are exercisable or convertible are outstanding) plus the number of shares
which the aggregate Offering Price (as defined below) of the total number of
shares of Common Stock so offered would purchase at the Fair Market Value on the
date of such issuance or grant and (B) the Exercise Price shall be determined by
multiplying the number of Warrant Shares immediately prior to any adjustment in
connection with such issuance or grant by the Exercise Price immediately prior
to such adjustment or grant and dividing the product thereof by the number of
Warrant Shares immediately after such adjustment or grant; provided that to the
extent any such Rights so issued expire or are cancelled or redeemed without
having been exercised or converted, the number of Warrant Shares issuable
hereunder and the Exercise Price thereof shall again be adjusted to reflect such
expiration, cancellation or redemption of such Rights. Such adjustments shall be
made whenever such shares of Common Stock or Rights are issued, granted or
expire. For purposes of this paragraph (b), the "Offering Price" per share of
Common Stock shall in the case of Rights be determined by dividing (x) the total
amount received or receivable by the Issuer in consideration of the issuance of
such Rights plus the total consideration payable to the Issuer upon exercise
thereof by (y) the total number of shares of Common Stock covered by such
Rights.

(c) In case the Issuer shall distribute to any holder of its shares of Common
Stock or rights, options, warrants to subscribe for or purchase, or other
securities exchangeable for or convertible into, shares of Common Stock,
evidences of its indebtedness or assets (including securities and cash
dividends), but excluding dividends or distributions referred to in paragraph
(a) above or Rights or other securities referred to in paragraph (b) above
(collectively, "Distributions"), then (A) the number of Warrant Shares issuable
hereunder after any such Distribution shall be determined by multiplying the
number of Warrant Shares by a fraction, the numerator of which shall be the Fair
Market Value of one share of Common Stock on the record date for such
Distribution, and the denominator of which shall be such Fair Market Value, less
the then fair market value (as reasonably determined in good faith by the Board
of Directors of the Issuer) of the portion of the assets or evidences of
indebtedness so distributed applicable to one share of Common Stock and (B) the
Exercise Price after any such Distribution shall be determined by multiplying
the number of Warrant Shares immediately prior to such Distribution by the
Exercise Price immediately prior to such Distribution and dividing the product
thereof by the number of Warrant Shares immediately after such Distribution.
Such adjustments shall be made successively whenever any such Distribution is
made and shall become effective on the date of distribution retroactive to the
record date for the determination of stockholders entitled to receive such
Distribution. In the event that the Required Holders disagree with the Issuer's
determination of the fair market value of any assets or evidences of
indebtedness pursuant to this Section 4.1(c), then such fair market value shall
be determined by an Independent Financial Expert selected by the Required
Holders and the Issuer in accordance with the procedure set forth in the first
sentence of clause (iii) of the definition of "Fair Market Value." The Issuer
shall bear the costs of the Independent Financial Expert.

(d) For the purpose of this Section 4.1 and Section 4.2 hereof, the term "shares
of Common Stock" shall mean (i) the classes of stock designated as the Common
Stock of the Issuer as of the date hereof, (ii) any other class of stock
resulting from successive changes or reclassifications of such shares consisting
solely of changes in par value, or from par value to no par value, or from no
par value to par value, or (iii) any other capital stock of the Issuer that is
not by its terms restricted in amount or timing to the entitlement to dividends
or in the distribution of assets upon the voluntary or involuntary liquidation,
dissolution or winding up of the Issuer. In the event that at any time, as a
result of an adjustment made pursuant to this Section 4.1, the Holder shall
become entitled to receive any securities of the Issuer other than shares of
Common Stock, thereafter the number and exercise price of such other securities
so receivable upon exercise of this Warrant shall be subject to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Warrant Shares and Exercise Price contained in
this Section 4.

Section 4.2. Reorganization, Merger, etc. If any capital reorganization,
reclassification or similar transaction involving the capital stock of the
Issuer (other than as specified in Section 4.1(a) hereof), any consolidation,
merger or business combination of the Issuer with another corporation, or the
sale or conveyance of all or any substantial part of its assets to another
corporation, shall be effected in such a way that holders of the shares of
Common Stock shall be entitled to receive stock, securities or assets
(including, without limitation, cash) with respect to or in exchange for shares
of the Common Stock, then, prior to and as a condition of such reorganization,
reclassification, similar transaction, consolidation, merger, business
combination, sale or conveyance, lawful and adequate provision shall be made
whereby the Holder shall thereafter have the right to purchase at an exercise
price, subject to adjustment, equivalent to the Exercise Price immediately
theretofore payable upon the exercise of the rights represented hereby and
receive upon the basis and upon the terms and conditions specified in this
Warrant and in lieu of the Warrant Shares of the Issuer immediately theretofore
purchasable and receivable upon the exercise of this Warrant, such shares of
stock, securities or assets as may be issued or payable with respect to or in
exchange for a number of outstanding Warrant Shares equal to the number of
Warrant Shares immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby had such Warrants been exercised
immediately prior to such transaction. The Issuer shall not effect any such
consolidation, merger, business combination, sale or conveyance unless prior to
or simultaneously with the consummation thereof the survivor or successor
corporation (if other than the Issuer) resulting from such consolidation or
merger or the corporation purchasing such assets shall assume by written
instrument executed and sent to each registered Holder the obligation to deliver
to such Holder such shares of stock, securities or assets as, in accordance with
the foregoing provisions, such Holder may be entitled to receive.

Section 4.3. Other Events. If any event occurs as to which the foregoing
provisions of Section 4.1 or 4.2 are not strictly applicable or, if strictly
applicable, would not, in the good faith judgment of the Board of Directors of
the Issuer, fairly and adequately protect the purchase rights represented by the
Warrants in accordance with the essential intent and principles of such
provisions, then such Board of Directors shall make such adjustments in the
application of such provisions, in accordance with such essential intent and
principles, as shall be reasonably necessary, in the good faith opinion of such
Board of Directors, to protect such purchase rights as aforesaid.

Section 4.4. Statement on Warrant Certificates. Irrespective of any adjustments
in the Exercise Price or the number or kind of Warrant Shares, this Warrant may
continue to express the same price and number and kind of shares as are stated
on the front page hereof.

Section 4.5. Exceptions to Adjustments. Anything herein to the contrary
notwithstanding, the Issuer shall not be required to make any adjustment unless
such adjustment would require an increase or decrease of at least two (2)
percent of the Exercise Price or the number of Warrant Shares; provided,
however, that any adjustments which by reason of this Section 4.5 are not
required to be made shall be carried forward and taken into account in making
subsequent adjustments, all calculations under this Section 4.5 shall be made to
the nearest cent.

Section 4.6. Treasury Shares. The number of shares of the Common Stock
outstanding at any time shall not include shares owned or held by or for the
account of the Issuer or any of its subsidiaries, and the disposition of any
such shares shall be considered an issue or sale of the Common Stock for the
purposes of this Section 4.

Section 4.7. Adjustment Notices to Holder. Upon any increase or decrease in the
number of Warrant Shares purchasable or the Exercise Price payable upon the
exercise of this Warrant, the Issuer shall, within 15 days thereafter, deliver
written notice thereof to the Holder, which notice shall state the increased or
decreased number of Warrant Shares purchasable or the Exercise Price payable
upon the exercise of this Warrant, setting forth in reasonable detail the method
of calculation and the facts upon which such calculations are based. Such notice
shall also contain a certificate of the Issuer's independent public accountants
as to the correctness of such adjustments and calculations and to the effect
that such adjustments and calculations have been made in accordance with the
terms hereof. If the Issuer shall fail to so timely deliver any notice required
pursuant to this Section 4.7, the Exercise Period shall be extended until the
Holder shall have received the proper notification under this Section 4.7.

Section 5.1. Special Covenants of the Issuer. The Issuer covenants and agrees
that until all Warrants have been exercised in full:

(a) The Issuer will not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, directly
or indirectly avoid or seek to avoid the observance or performance of any of the
terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
dilution or other impairment. Without limiting the generality of the foregoing,
the Issuer (i) will not increase the par value of any shares of stock receivable
upon the exercise of the Warrants above the Exercise Price payable therefor upon
such exercise, and (ii) will take all such action as may be necessary or
appropriate in order that the Issuer may validly and legally issue fully paid
and non-assessable shares of stock upon the exercise of all Warrants from time
to time outstanding (including as a result of a reduction in the purchase price
pursuant to the terms hereof).

(b) If any Warrant Shares required to be reserved for the purposes of exercise
of this Warrant require registration with or approval of any governmental
authority under any federal law (other than the Securities Act) or under any
state law (other than state securities laws) before such Warrant Shares may be
issued upon exercise of this Warrant, the Issuer will, at its expense, as
expeditiously as possible use its commercially reasonable efforts to cause such
Warrant Shares to be duly registered or approved, as the case may be.

(c) The Company shall at all time comply with the terms to the Registration
Rights Agreement, dated July 31, 2002 among the Company and the other parties
named therein.

Section 5.2. Pro Rata Purchase. If at any time the Issuer or any of its
Affiliates shall offer to purchase shares of Common Stock from all of the
Issuer's then existing shareholders, the Issuer shall make each offer pro rata
to all holders of outstanding Warrant Shares and Warrants, and any purchase
shall be allocated pro rata among the holders of Warrant Shares and Warrants
accepting the offer to purchase.

Section 6. Notification by the Issuer. In case at any time:

(i) the Issuer shall declare any dividend or make any distribution upon its
Common Stock or any other class of its capital stock; or

(ii) the Issuer shall offer for subscription pro rata to the holders of its
Common Stock or any other class of its capital stock any additional shares of
stock of any class or any other securities convertible into or exchangeable for
shares of stock or any rights or options to subscribe thereto; or

(iii) the Board of Directors of the Issuer shall authorize any capital
reorganization, reclassification or similar transaction involving the capital
stock of the Issuer, or a sale or conveyance of all or a substantial part of the
assets of the Issuer, or a consolidation, merger or business combination of the
Issuer with another Person; or

(iv) actions or proceedings shall be authorized or commenced for a voluntary or
involuntary dissolution, liquidation or winding-up of the Issuer;

then, in any one or more of such cases, the Issuer shall give written notice to
the Holder, at the earliest time legally practicable (and not less than 20 days
before any record date or other date set for definitive action) of the date on
which (A) the books of the Issuer shall close or a record shall be taken for
such dividend, distribution or subscription rights or options or (B) such
reorganization, reclassification, sale, conveyance, consolidation, merger,
dissolution, liquidation or winding-up shall take place or be voted on by
stockholders of the Issuer, as the case may be. Such notice shall also specify
the date as of which the holders of the Common Stock of record shall participate
in said dividend, distribution, subscription rights or options or shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reorganization, reclassification, sale, conveyance,
consolidation, merger, dissolution, liquidation or winding-up, as the case may
be. If the action in question or the record date is subject to the effectiveness
of a registration statement under the Securities Act or to a favorable vote of
stockholders, the notice required by this Section 6 shall so state.

Section 7. No Voting Rights; Limitations of Liability. Prior to exercise, this
Warrant will not entitle the Holder to any voting rights or other rights as a
stockholder of the Issuer. No provision hereof, in the absence of affirmative
action by the Holder to purchase Common Stock, and no enumeration herein of the
rights or privileges of the Holder shall give rise to any liability of the
Holder for the purchase price of Common Stock acquirable by exercise hereof or
as a stockholder of the Issuer.

Section 8. Date of Issuance. The date the Issuer initially issues this Warrant
will be deemed to be the "Date of Issuance" hereof and of each new Warrant
issued in exchange, transfer or replacement hereof, regardless of the number of
times new certificates representing the unexpired and unexercised rights
formerly represented by this Warrant shall be issued.

Section 9. Amendment and Waiver. (a) No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of such right or power, or any abandonment
or discontinuance of steps to enforce such a right or power, preclude any other
or further exercise thereof or the exercise of any other right or power. The
rights and remedies of the Holder are cumulative and not exclusive of any rights
or remedies which it would otherwise have. The provisions of this Warrant may be
amended, modified or waived with (and only with) the written consent of the
Issuer and the Required Holders.

(b) Any such amendment, modification or waiver effected pursuant to this Section
9 shall be binding upon the Holders of all Warrants and Warrant Shares, upon
each future holder thereof, upon the Issuer and its stockholders. In the event
of any such amendment, modification or waiver, the Issuer shall give prompt
written notice thereof to all Holders and, if appropriate, notation thereof
shall be made on all Warrants thereafter surrendered for registration of
transfer or exchange.

(c) No notice or demand on the Issuer in any case shall entitle the Issuer to
any other or further notice or demand in similar or other circumstances.

Section 10. No Fractional Warrant Shares. The Issuer shall not be required to
issue stock certificates representing fractions of Warrant Shares, but may at
its option in respect of any final fraction of a Warrant Share make a payment in
cash based on the then current market price of the Common Stock (as determined
in accordance with Section 4.1(c) hereof) after giving effect to the full
exercise or conversion of the Warrants.

Section 11. Reservation of Warrant Shares. The Issuer will authorize, reserve
and keep available at all times, free from preemptive rights, sufficient
authorized but unallocated capital to satisfy the requirements of this Warrant
and any other outstanding Warrants.

Section 12. Notices. All notices, requests, consents and other communications
hereunder shall be in writing (including, telegraphic, telex, facsimile or cable
communication) and delivered, mailed, telegraphed, telexed, telecopied or
cabled:

(i) if to the Holder, to its address as set forth in records of the Issuer or
the warrant agent, if a warrant agent is appointed; and

(ii) if to the Issuer, to CME Media Enterprises B.V., Aldwych House, 71-91
Aldwych, London WC2B 4HN, London, Telecopier No.:44 20 7430 5403, Attention:
General Counsel or at such other address as may have been furnished to the
Holder in writing by the Issuer.

All such notices and communications shall, when mailed, telegraphed, telexed,
facsimiled, or cabled or sent by overnight courier, be effective three business
days after such notice or communication is deposited in the mails, certified,
return receipt requested, when delivered to the telegraph company, cable company
or one day following delivery to an overnight courier, as the case may be, or
sent by telex or facsimile device; provided that any such notice that is
received within three business days shall, notwithstanding the foregoing, be
effective when actually received.

Section 13. Headings. The headings of the Sections and subsections of this
Warrant are inserted for convenience only and shall not be deemed to constitute
a part of this Warrant.

Section 14. Governing Law; Consent to Jurisdiction. THIS WARRANT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL
BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK. If any action or proceeding
shall be brought by the Holder in order to enforce any right or obligation in
respect of this Warrant, the Issuer hereby consents and will submit to the
non-exclusive jurisdiction of any state or federal court of competent
jurisdiction sitting within the area comprising the Southern District of New
York on the date of this Warrant, and agrees that venue will be proper in any
such court.

Section 15. Binding Effect. The terms and provisions of this Warrant shall inure
to the benefit of the original Holder and its successors and assigns and shall
be binding upon the Issuer and its successors and assigns, including, without
limitation, any Person succeeding to the Issuer by merger, consolidation or
acquisition of all or substantially all of the Issuer's assets.

IN WITNESS WHEREOF, the seal of the Issuer and the signature of its duly
authorized officer have been affixed hereto as of ___________, 200_.

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD

By_______________________
Name:
Title:

Attest:_______________

PURCHASE FORM

Dated _________,

The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing ____ shares of the Class A Common Stock issuable hereunder
and hereby makes payment [of $_______ in payment of the exercise price thereof]
/ [by cancellation of $________ aggregate principal amount of indebtedness owed
to the Holder under the Credit Agreement] / [by cancellation of _____________
Warrant Shares based on the Warrant having a Fair Market Value equal to the
Exercise Price for the Warrant Shares being purchased pursuant to this Purchase
Form].

The undersigned hereby represents and warrants that the undersigned is an
"accredited investor" within the meaning of Rule 501 of Regulation D of the
Securities Act of 1933, as amended.

______________

INSTRUCTIONS FOR REGISTRATION OF
CLASS A COMMON STOCK

Name ________________________________________________________
(Please typewrite or print in block letters)

Address ______________________________________________________

Signature _______________________________________________

ASSIGNMENT FORM

FOR VALUE RECEIVED, ________________________________ hereby sells, assigns and
transfers unto

Name ________________________________________________________
(Please typewrite or print in block letters)

Address ______________________________________________________

its right to purchase ___ shares of Class A Common Stock represented by this
Warrant and does hereby irrevocably constitute and appoint __________, to
transfer the same on the books of the Issuer, with full power of substitution in
the premises.

Date: ___________________

Signature __________________

 